     Case: 4:20-cv-00794-JG Doc #: 261 Filed: 11/20/20 1 of 2. PageID #: 1925




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CRAIG WILSON, et al.                            )   CASE NO.: 4:20CV794
                                                 )
                                                 )
                Petitioners,                     )   JUDGE JAMES S. GWIN
                                                 )
        v.                                       )
                                                 )
 MARK WILLIAMS, Warden of Elkton                 )   NOTICE OF WITHDRAWAL OF
 Federal Correctional Institution, et al.,       )   COUNSEL
                                                 )
                Respondents.                     )
                                                 )


       Respondents Mark Williams, Warden of Elkton Federal Correctional Institution and

Michael Carvajal, Director of Federal Bureau of Prisons (“Respondents”) by and through counsel,

hereby give notice that Assistant United States Attorney David M. DeVito withdraws as counsel

of record in the within action.

       Assistant United States Attorneys James R. Bennett, II, and Sara E. DeCaro will remain as

counsel of record for Respondents.
Case: 4:20-cv-00794-JG Doc #: 261 Filed: 11/20/20 2 of 2. PageID #: 1926




                                   Respectfully submitted,

                                   JUSTIN E. HERDMAN
                                   United States Attorney

                              By: /s/David M. DeVito
                                  David M. DeVito (CA #243695)
                                  James R. Bennett II (OH #0071663)
                                  Sara DeCaro (OH #0072485)
                                  Assistant United States Attorneys
                                  United States Court House
                                  801 West Superior Ave., Suite 400
                                  Cleveland, Ohio 44113
                                  216-622-3818-DeVito
                                  216-522-4982 - Fax
                                  James.Bennett4@usdoj.gov
                                  Sara.DeCaro@usdoj.gov
                                  David.DeVito@usdoj.gov

                                   Attorneys for Respondents




                                   2
